DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4 are pending.
Claims 1-3 are objected to.
Claims 1-4 are rejected.
Claim Objections
The objection to claim 1 in the Office action mailed 28 April 2021 is withdrawn in view of the amendment received 27 October 2021.
Claims 1-3 are objected to because of the following informalities:  
Claim 1 is objected to for recitation of “urinary creatinine and proteinuria expressed as a ratio of urine protein:creatinine (uPCR)” because it is not clear if the phrase recites one or two members of the group. For the purpose of examination the phrase has been interpreted as reciting two members of the group. The claim should be amended by inserting a comma after “urinary creatinine” to make clear the phrase recites two members of the group.
Claim 2 is objected to for recitation of “membranous glomerulopathy and glomerular basement membrane abnormalities” because it is not clear if the phrase recites one or two renal pathologies. For the purpose of examination the phrase has been interpreted as reciting two renal pathologies. The claim should be amended by inserting a comma after “membranous glomerulopathy” to make clear the phrase recites two renal pathologies.

Claims 1-3 are objected to for an unnecessary “#” symbol at the end of each claim. The “#” symbols should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of analyzing data of urinary LGALS3BP levels and urine protein:creatinine levels, which recites the mental process grouping of abstract ideas. Independent claim 3 recites a process of analyzing LGALS3BP/creatinine ratios from a sample from a subject and determining an increase of the ratio of LGALS3BP/creatinine to total protein with respect to a control value, which recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites a mental process of relating the result to one or more renal pathologies.
To the extent that claims 1-4 require determining a diagnostic relationship between the clinical values determined from the subject and renal pathologies, the claims recite a law of 
This judicial exception is not integrated into a practical application because the additional element in claim 3 of assaying urine for LGALS3BP, creatinine, and total protein are data gathering steps that do not integrate the recited judicial exception into a practical application. The additional element in claim 4 of an ELISA or Western Blot assay for LGALS3BP and creatinine are data gathering steps that do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claim 3 of assaying urine for LGALS3BP, creatinine, and total protein is conventional. Evidence for the conventionality is shown in Vivekanandan-Giri et al. (International Journal of Proteomics vol. 2011, article ID 214715 (2011), Loftheim et al. (Transplantation Research vol. 1, article 9 (2012)), Benkert et al. (Analytical Chemistry vol. 72, pages 916-921 (2000)), , and Price et al. (Clinical Chemistry vol. 51, pages 1577-1586 (2005)).
	Vivekanandan-Giri et al. shows measurement of LGALS3BP in urine at number 54 of Table 3. 
	Loftheim et al. shows measurement of Galextin-3 binding protein (synonymous with LGALS3BP as stated in the instant specification at page 2) in urine samples in Table 2.

Price et al. reviews measurement of protein:creatinine ratios in the abstract and throughout.
The additional element in claim 4 of an ELISA or Western Blot assay for LGALS3BP and creatinine is conventional.
Piccolo et al. (Journal of Molecular Medicine vol. 91, pages 83-94 (2013)) provides evidence for the conventionality of Western Blot analysis of LGALS3BP. Piccolo et al. shows and ELISA assay measurement of LGALS3BP in page 85 and Western Blot analysis of LGALS3BP in pages 85-86 and figures 1C and 3C.
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter does not recite a judicial exception. The argument is not persuasive. The rejection discusses data analysis limitations that are a mental process grouping of abstract ideas and limitations that are correlations between clinical values and renal pathologies that are laws of nature.
The applicants state the claimed steps are too complex to be practical to perform in the human mind. The argument is not persuasive because the simplest embodiment of the claimed subject matter requires determining values that are simple ratios of clinical values and correlating clinical measurements with renal pathologies, all of which are within the skill of one in the art of clinical value interpretation.
within the recited abstract idea such as diagnosing renal pathologies that are not additional elements outside of the recited judicial exception.
The applicants cite a number of legal decisions in their response. The rejection under 35 U.S.C. 101 is based on Office policy which is in turn based on multiple judicial decisions regarding patent eligibility. The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631